911 F.2d 725Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Shawn P. GRANT, Defendant-Appellant.
No. 89-5765.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 20, 1990.

Appeal from the United States District Court for the District of South Carolina, at Orangeburg.  Charles E. Simons, Jr., Senior District Judge.  (CR No. 89-170-5)
Susan Zalkin Hitt, Federal Public Defender's Office, Columbia, S.C., for appellant.
Eric William Ruschky, Assistant United States Attorney, Columbia, S.C., for appellee.
D.S.C.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Shawn P. Grant appeals his conviction for possession of crack cocaine with intent to distribute.  His attorney filed a brief in which she stated that she found no meritorious issues for appeal, but directed the Court's attention to two arguable issues in accordance with Anders v. California, 386 U.S. 738 (1967).  Grant was given an opportunity to file a pro se brief, but has not done so.  We have independently examined the entire record in this case and also find no meritorious issues for appeal.  Accordingly, we affirm Grant's conviction and sentence.*   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Pursuant to the plan of the Fourth Circuit Judicial Council in implementation of the Criminal Justice Act of 1964 (18 U.S.C. Sec. 3006A), this Court requires that counsel inform her client, in writing, of his right to petition the Supreme Court for further review.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to preserve the rights of her client